MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Jun 14 2016, 8:23 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Neil L. Weisman                                          Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Miguel I. Sanchez,                                       June 14, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1601-CR-175
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable John M.
Appellee-Plaintiff.                                      Marnocha, Judge
                                                         Trial Court Cause No.
                                                         71D02-1509-F5-193



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016        Page 1 of 7
[1]   Following a jury trial, Miguel I. Sanchez was convicted of dealing in

      methamphetamine by manufacturing, a Level 5 felony. On appeal, Sanchez

      argues that the evidence was insufficient to support the jury’s determination

      that he was manufacturing methamphetamine.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Donna McAbee rented Room 230 at the Mishawaka Inn to engage in

      prostitution and get high. On the morning of September 3, 2015, Jacklyn Bell

      went to McAbee’s room. Several people were in the room when Bell arrived.

      Bell felt that there were too many people in the room, so she stepped outside to

      smoke a cigarette. While outside, Bell encountered Sanchez. Bell had known

      Sanchez since she was twelve years old and considered Sanchez to be “one of

      [her] best friends.” Transcript at 130. She asked Sanchez if he had any “dope,”

      which she explained was a reference to “meth.” Id. at 132. Sanchez told her

      “[n]ot yet” but that he was “almost done.” Id. at 132-33. Bell, who had been

      addicted to methamphetamine for eight years and had been exposed to the

      manufacturing process multiple times, understood Sanchez’s comments to

      mean that “he was in the process of working, making it. And it would be done

      soon.” Id. at 133. At that time, Sanchez was carrying a black bag.




      Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 2 of 7
[4]   Bell and Sanchez then went to McAbee’s room where Sanchez showed Bell a

      Smart Water bottle in his bag that “looked like it was almost done.”1 Id. at 134.

      Bell had not seen the Smart Water bottle before Sanchez showed it to her and

      she did not bring it to the room.


[5]   Bell went to the restroom and hung her blue purse and jean jacket on the inside

      of the bathroom door. While still in the bathroom, Bell heard the police knock

      on the door to the room. It became chaotic inside as everyone scattered. Bell,

      who was scared because of an outstanding warrant, jumped in the shower to

      hide from police. Sanchez then entered the bathroom and flushed the toilet.


[6]   Officer Brian Costa of the Mishawaka Police Department had been dispatched

      to the motel on a report of a domestic disturbance and his investigation led him

      to Room 230. From the hallway, Officer Costa could hear voices inside Room

      230. After he knocked and identified himself as a police officer, the commotion

      inside the room grew louder and more panicked. Officer Costa heard the sound

      of a patio door or a window slamming open and then heard the toilet flush.

      Just as the officers went to make entry into the room, McAbee opened the door.

      Officer Costa observed a male dive out the window, so he entered the room and

      proceeded to the window. Officer Costa overheard that a second individual

      had jumped out the window and as he looked out, he saw a male and a female

      fleeing through an open field behind the motel.




      1
          Another individual in the room was also manufacturing methamphetamine.


      Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 3 of 7
[7]   Officer Costa then turned his attention to the occupants of the room. Sanchez

      and Bell were located in the bathroom and brought out into the main room.

      Officer Costa observed a “greenish” backpack that was unzipped and open on a

      table near the opened window. Transcript at 40. Inside the backpack was a two-

      liter bottle with a rubber hose coming from the lid, which Officer Costa knew

      from his training to be something used in the manufacture of

      methamphetamine. Officer Costa observed a second bottle sitting on the table

      near the backpack that contained an unknown liquid. Believing that there was

      a possible methamphetamine lab present, Officer Costa evacuated the second

      floor of the motel.


[8]   During a subsequent search of Room 230, Sergeant Brandon McBrier, an

      officer with the Indiana State Police clandestine team, located in the bathroom

      a glass smoking pipe, a bottle of sodium hydroxide, and a couple of syringes.

      Near the corner of the bathtub he found a blue purse with a Smart Water bottle

      that served as the vessel for an active, one-pot methamphetamine lab laying on

      top of an open area of the purse and across the purse straps. A wallet with

      Bell’s identification card was found inside the bag. Bell testified at trial that the

      Smart Water bottle was not in her purse when she hung it up on the back of the

      bathroom door. She identified the Smart Water bottle as the bottle Sanchez

      had previously shown her when he indicated he was making

      methamphetamine.


[9]   In addition to the items located in the bathroom, Sergeant McBrier also

      discovered several trash bags inside the entrance to the room that contained

      Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 4 of 7
       three used syringes, corner cut plastic baggies, and the remnants of stripped

       lithium batteries. In the bedroom the officers recovered three corner-cut and

       tied baggies containing a white powdery substance inside a make-up bag, a cold

       pack, a loaded syringe, a butane tank, pseudoephedrine blister packs, and a

       gallon-size plastic baggie containing paper towels.


[10]   On September 4, 2015, the State charged Sanchez with Count I, dealing in

       methamphetamine as a Level 5 felony, and Count II, maintaining a common

       nuisance, a Level 6 felony. Prior to trial, the State moved to dismiss Count II.

       A two-day jury trial commenced on December 1, 2015. At trial, Bell and

       McAbee both testified that Sanchez brought the Smart Water bottle that

       contained an active methamphetamine lab to Room 230. At the conclusion of

       the evidence, the State made the decision to withdraw its tendered final jury

       instruction on accomplice liability and thus, submitted the case to the jury on

       the sole theory that Sanchez acted as a principal. The jury found Sanchez

       guilty as charged. The trial court sentenced Sanchez to six years imprisonment

       and ordered the sentence to be served consecutively to the sentence imposed

       under another cause. Sanchez now appeals his conviction.


                                           Discussion & Decision


[11]   On appeal, Sanchez argues that the State failed to present sufficient evidence to

       support his conviction. When reviewing a challenge to the sufficiency of the

       evidence, we do not reweigh evidence or judge the credibility of witnesses.

       Duncan v. State, 23 N.E.3d 805, 812 (Ind. Ct. App. 2014), trans. denied. Instead,


       Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 5 of 7
       we consider only the evidence and the reasonable inferences supporting the

       verdict. Id. If there is substantial evidence of probative value from which a

       reasonable trier of fact could have found the defendant guilty of the crime

       charged beyond a reasonable doubt, then the judgment will not be disturbed.

       Id.


[12]   Sanchez concedes that the State presented sufficient evidence to prove that

       methamphetamine was being manufactured. Sanchez’s argument is that the

       evidence was insufficient to prove that he was one of the individuals

       manufacturing methamphetamine. Sanchez asks that this court consider Bell’s

       and McAbee’s testimonies through the lens of the incredible dubiosity rule.

       Sanchez details circumstances that he contends render their testimonies

       “incredible, inconclusive, equivocal and dubious.” Appellant’s Brief at 11.


[13]   Under the incredible dubiosity rule, a court will impinge upon the factfinder’s

       responsibility to judge the credibility of witnesses only when confronted with

       inherently improbable testimony or coerced, equivocal, wholly uncorroborated

       testimony of incredible dubiosity. Whatley v. State, 908 N.E.2d 276, 282 (Ind.

       Ct. App. 2009), trans. denied. In other words, the evidence presented must be so

       unbelievable, incredible, or improbable that no reasonable person could ever

       reach a guilty verdict based upon that evidence alone. Moore v. State, 27 N.E.3d
749, 751 (Ind. 2015). We also note that application of this rule is limited to

       cases where a single witness presents inherently contradictory testimony which

       is equivocal or the result of coercion and there is a complete lack of

       circumstantial evidence of guilt. Id.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 6 of 7
[14]   Here, Sanchez challenges the testimony of two witnesses and there is

       circumstantial evidence of his guilt. Accordingly, the incredible dubiosity rule

       does not apply. Even if the rule did apply, the challenged testimony was not so

       incredible that no reasonable factfinder could believe it. Moreover, we note the

       jury was informed of the circumstances Sanchez claims cast doubt on the

       credibility of the witnesses. It was the jury’s sole prerogative to assess the

       credibility of the witnesses in light of all of the evidence. We will not impinge

       on the jury’s assessment in this regard.


[15]   Judgment affirmed.


[16]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1601-CR-175 | June 14, 2016   Page 7 of 7